Exhibit 10.77

 

AMENDED AND RESTATED PROMISSORY NOTE

(Facility 1 - Revolving Line of Credit Loan)

 

$25,000,000.00

 

March 21, 2011

 

Phoenix, Arizona

 

1.                                      Borrower’s Promise To Pay.

 

FOR VALUE RECEIVED, INVENTURE FOODS, INC., a Delaware corporation f/k/a THE
INVENTURE GROUP, INC. (the “Borrower”), promises to pay to the order of U.S.
BANK NATIONAL ASSOCIATION, a national banking association (the “Bank”), at 101
N. First Avenue, Suite 1600, Phoenix, Arizona  85003, Attention:  Commercial
Banking, or at such other place as the holder of this Note may from time to time
designate, the principal sum of Twenty-Five Million and No/100 Dollars
($25,000,000.00) (“Maximum Loan Amount”), or such lesser amount as may be
advanced and outstanding under this promissory note (the “Note”), plus interest
as specified in this Note.  Bank shall not be required to make any advance if
that would cause the outstanding principal of this Note to exceed the Maximum
Loan Amount.  This Note evidences a revolving line of credit loan (“Loan”) made
by Bank to Borrower pursuant to the terms of a loan agreement (the “Loan
Agreement”) between Bank and Borrower dated as of May 16, 2007.  During the
availability period described in the Loan Agreement, Borrower may repay
principal amounts and reborrow them upon the terms and conditions set forth in
the Loan Agreement.

 

This Note is secured by a certain Amended and Restated Security Agreement
(Blanket - All Business Assets) being executed by Borrower in favor of Bank
dated of even date herewith (as the same may from time to time be extended,
amended, restated, supplemented, or otherwise modified, the “Security
Agreement”) and may be secured by other collateral.  This Note and the Loan
Agreement, together with all other documents which evidence, guaranty, secure,
or otherwise pertain to the Loan collectively constitute the “Loan Documents.” 
Some or all of the Loan Documents, including the Loan Agreement, contain
provisions for the acceleration of the maturity of this Note.  This Note is
subject to the terms and conditions of the Loan Agreement.  Capitalized terms
used but not defined herein shall have the meanings set forth in the Loan
Agreement.

 

2.                                      Maturity Date.  All principal and all
accrued and unpaid interest and other sums due hereunder shall be due and
payable on July 31, 2014 (the “Maturity Date”).

 

3.                                      Interest Rate and Payment Terms.

 

3.1                                Interest Rate.  Interest on each advance
hereunder shall accrue at an annual rate equal to one and forty-five hundredths
percent (1.45%) (145 basis points) plus the one-month LIBOR rate quoted by Bank
from Reuters Screen LIBOR01 Page or any successor thereto, which shall be that
one-month LIBOR rate in effect and reset each New York Banking Day, adjusted for
any reserve requirement and any subsequent costs arising from a change in
government regulation.  The term “New York Banking Day” means any day (other
than a Saturday or Sunday) on which commercial banks are open for business in
New York, New York.  Bank’s internal records of applicable interest rates shall
be determinative in the absence of manifest error.

 

3.2                               Separate Principal Plus Interest Payments.

 

(a)                                  Interest Payments.  Interest is payable
beginning April 1, 2011, and on the same date of each CONSECUTIVE month
thereafter, with a final interest payment with the final payment of principal.

 

1

--------------------------------------------------------------------------------


 

(b)                                 Principal Payment on Maturity Date.  If not
sooner paid, all principal shall be due and payable on the Maturity Date.

 

3.3                               Principal Prepayments.  Borrower may prepay
some or all of the principal under any Prime Rate Loan, from time to time,
without payment of any prepayment premium or fee.

 

4.                                      General Interest and Payment Terms.

 

4.1                               Note Rate.  The interest rate in effect from
time to time under this note is herein referred to as the “Note Rate.”

 

4.2                               Effective Contracted Rate.  Borrower agrees to
pay an effective contracted for rate of interest equal to the rate of interest
resulting from all interest payable as provided in this Note plus the additional
rate of interest resulting from (a) any loan or facility fee(s) or other similar
fees described or defined in the Loan Documents, and (b) all Other Sums.  For
purposes hereof, the “Other Sums” shall mean all fees, charges, goods, things in
action, or any other sums or things of value (other than interest payable as
provided in this Note and any loan or facility fee) paid or payable by Borrower,
whether pursuant to this Note, any of the other Loan Documents, or any other
document or instrument in any way pertaining to this lending transaction, that
may be deemed to be interest for the purpose of any law of the State of Arizona,
or any other applicable law, that may limit the maximum amount of interest to be
charged with respect to this lending transaction.  The Other Sums shall be
deemed to be interest and part of the “contracted for rate of interest” for the
purposes of any such law only.

 

4.3                               Usury Savings Clause.  It is expressly
stipulated and agreed to be the intent of Borrower and Bank at all times to
comply with applicable state law or applicable United States federal law (to the
extent that it permits Bank to contract for, charge, take, reserve, or receive
greater amount of interest than under state law) and that this Section shall
control every other covenant and agreement in this Note and the other Loan
Documents.  If applicable state or federal law should at any time be judicially
interpreted so as to render usurious any amount charged, taken, reserved, or
received with respect to the Loan, or if Bank’s exercise of the option to
accelerate the Maturity Date, or if any prepayment by Borrower, results in
Borrower having paid any interest in excess of that permitted by applicable law,
then it is Bank’s express intent that all such excess amounts theretofore
collected by Bank shall be credited to the principal balance of this Note and
all other indebtedness, and that the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder.  All sums paid or agreed to be paid to Bank for the use,
forbearance, or detention of the Loan shall, to the extent not prohibited by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.

 

4.4                               Calculation of Interest.  Interest will be
computed for the actual days elapsed on the basis of a three hundred sixty (360)
day year, which results in more interest than if a three hundred sixty-five
(365) day year method were used.

 

4.5                               Payments.  Except as otherwise provided
herein, all amounts payable under this Note are payable in lawful money of the
United States during normal business hours on a Banking Day.  For purposes
hereof, “Banking Day” means a day, other than a Saturday or Sunday, on which
Bank is open for business for all banking functions in Phoenix, Arizona.  Checks
and drafts constitute payment only when collected.  All payments made under this
Note shall be made without offset, demand, counter-claim, deduction or
recoupment (each of which is hereby waived), and acceptance by Bank of any
payment in an amount less

 

2

--------------------------------------------------------------------------------


 

than the amount then due shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not constitute a waiver by Bank of any Event of Default. 
Except as otherwise set forth herein or in any other Loan Document, payments
shall be applied in such order and manner as Bank may determine in its sole and
absolute discretion.

 

5.                                      Late Payments; Default Rate

 

5.1                               Late Charge for Overdue Payments. If Bank has
not received the full amount of any payment scheduled to be made under this
Note, other than the final principal payment, by the end of ten (10) calendar
days after the date it is due, Borrower shall pay a late charge to Bank in the
amount of five percent (5%) of the overdue payment; provided, however, in no
event shall any late charge be payable hereunder without Bank first having
provided Borrower with any notice required by applicable law.  Borrower shall
pay this late charge only once on any late payment.  This late charge shall not
be construed as in any way extending the due date of any payment, and is in
addition to, and not in lieu of, any other remedy Bank may have.

 

5.2                               Default Rate. Upon the occurrence of any Event
of Default (subject to any applicable notice and cure periods), the unpaid
balance of the Loan shall bear interest at the rate which is five percent (5%)
above the then applicable Note Rate as it may thereafter change pursuant to the
terms of this Note (the “Default Rate”).  Additionally, from and after the
Maturity Date, or such earlier date as all sums owing on this Note become due
and payable by acceleration or otherwise, the Loan shall bear interest at the
Default Rate.  Accrued interest, at the Note Rate, if not paid when due, shall
accrue interest at the Default Rate, as hereinabove provided, which may result
in compounding of interest.  Except as otherwise set forth herein or in any
other Loan Document, payments under this Note or under any other Loan Document
that are due on demand, shall bear interest at the Default Rate (i) from the
date costs or expenses are incurred by Bank that give rise to the demand or
(ii) if there is no such date, then from the date of demand, until Borrower pays
the full amount of such payment, including interest.

 

6.                                      Events of Default.  If any of the
following “Events of Default” occur, any obligation of the holder to make
advances under this Note terminates and, at the holder’s option, exercisable in
its sole and absolute discretion, all sums of principal and interest under this
note immediately become due and payable without notice of default, presentment,
demand for payment, protest, or notice of nonpayment or dishonor, or other
notices or demands of any kind or character:

 

6.1                               Borrower fails to perform any obligation under
this Note to pay principal or interest within ten (10) days after the date when
due; or

 

6.2                               Borrower fails to perform any other obligation
under this Note to pay money within ten (10) days after the date when due; or

 

6.3                               Under any of the Loan Documents, a default or
Event of Default occurs, except as provided in Section 7 below.

 

7.                                      Insolvency.  It is an “Event of Default”
under this Note if Borrower becomes the subject of any bankruptcy or other
voluntary or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships (“Insolvency Proceeding”), and as to any
involuntary Insolvency Proceeding, it either: (i) is consented to or (ii) has
not been dismissed within ninety (90) days.  Upon such an Event of Default, all
sums of principal and interest under this Note automatically become immediately
due and payable without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character.  If Borrower becomes the subject of any Insolvency
Proceeding, any obligation of the holder to make advances under this Note shall
automatically terminate, and in the case of an involuntary Insolvency Proceeding
which is dismissed

 

3

--------------------------------------------------------------------------------


 

within ninety (90) days, the holder’s obligation to make advances under this
Note shall resume upon the dismissal thereof.

 

8.                                      Waiver of Jury Trial.  TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW, BORROWER WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO WHICH BORROWER AND BANK MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, THIS NOTE, THE LOAN AGREEMENT, OR
ANY OF THE OTHER LOAN DOCUMENTS.  IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS NOTE.  THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
BORROWER, AND BORROWER HEREBY REPRESENTS THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY
OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  BORROWER FURTHER REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL,
AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

9.                                      Miscellaneous.

 

9.1                               Waivers.  Borrower hereby waives presentment,
demand, notice of dishonor, notice of default or delinquency, notice of
acceleration, notice of nonpayment, notice of costs, expenses, or losses and
interest thereon; and notice of interest on interest and late charges.

 

9.2                               Delay In Enforcement.  If Bank delays in
exercising or fails to exercise any of its rights under this Note, that delay or
failure does not constitute a waiver of any of Bank’s rights, or of any breach,
default or failure of condition of or under this Note.  No waiver by Bank of any
of its rights, or of any breach, default or failure of condition is effective,
unless the waiver is expressly stated in writing by Bank.

 

9.3                               Joint and Several Liability.  If more than one
person or entity is signing this Note as Borrower, their obligations under this
Note shall be joint and several.   As to any Borrower that is a partnership, the
obligations of Borrower under this Note are the joint and several obligations of
each general partner thereof.  Any married person signing this Note agrees that
recourse may be had against community property assets and against his or her
separate property for the satisfaction of all obligations contained herein.

 

9.4                               Heirs, Successors, and Assigns;
Participations.  This Note inures to and binds the heirs, legal representatives,
successors and assigns of Borrower and Bank; provided, however, Borrower may not
assign this Note or any Loan funds, or assign or delegate any of its rights or
obligations, without the prior written consent of Bank in each instance, which
consent is at the sole and absolute discretion of Bank.  Bank, in its sole and
absolute discretion, may transfer this Note, and may sell or assign
participations or other interests in all or part of the Loan, on the terms and
subject to the conditions of the Loan Documents, all without notice to or the
consent of Borrower.  Without notice to or the consent of Borrower, Bank may
disclose to any actual or prospective purchaser of any securities issued or to
be issued by Bank or its affiliates, and to any actual or prospective purchaser
or assignee of any participation or other interest in this Note, the Loan, or
any other loans made by Bank to Borrower (whether evidenced by this Note or
otherwise), any financial or other information, data or material in Bank’s
possession relating to Borrower, or the Loan.  If Bank so requests, Borrower
shall sign and deliver a new note, in the form and substance of this Note, to be
issued in exchange for this Note.

 

4

--------------------------------------------------------------------------------


 

9.5                               Cumulative Remedies.  All of Bank’s remedies
in connection with this Note or under applicable law are cumulative, and Bank’s
exercise of any one or more of those remedies shall not constitute an election
of remedies.

 

9.6                               Governing Law.  This Note shall be governed
by, and construed in accordance with, the laws of the State of Arizona, without
regard to the choice of law rules of that State, except to the extent that any
of such laws may now or hereafter be preempted by Federal law.  Borrower
consents to the jurisdiction of any Federal or State court within the State of
Arizona, submits to venue in such state, and also consents to service of process
by any means authorized by Federal law or the law of such state.  Without
limiting the generality of the foregoing, Borrower hereby waives and agrees not
to assert by way of motion, defense, or otherwise in such suit, action, or
proceeding, any claim that (i) Borrower is not subject to the jurisdiction of
the courts of the above-referenced state or the United States District Court for
such state, or (ii) such suit, action, or proceeding is brought in an
inconvenient forum, or (iii) the venue of such suit, action, or proceeding is
improper.

 

9.7                               Attorney’s Fees and Costs.  In any lawsuit or
arbitration arising out of or relating to this Note, the Loan Documents or the
Loan, the prevailing party will be entitled to recover from each other party
such sums as the court or arbitrator adjudges to be reasonable attorneys’ fees
in the action or arbitration, in addition to costs and expenses otherwise
allowed by law.  In all other actions or proceedings, including any matter
arising out of or relating to any Insolvency Proceeding, Borrower agrees to pay
all of Bank’s costs and expenses, including reasonable attorneys’ fees, incurred
in enforcing or protecting Bank’s rights or interests.  From the
time(s) incurred until paid in full to Bank, all such sums shall bear interest
at the Default Rate.  Whenever Borrower is obligated to pay or reimburse Bank
for any attorneys’ fees, those fees shall include the allocated costs for
services of in-house counsel.

 

9.8                               Holder’s Rights.  Borrower agrees that the
holder of this Note may accept additional or substitute security for this Note,
or release any security or any party liable for this Note, or extend or renew
this Note, all without notice to Borrower and without affecting the liability of
Borrower.

 

9.9                               Interpretation.  As used in this Note, the
terms “Bank,” “holder” and “holder of this Note” are interchangeable.  As used
in this Note, the word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”

 

9.10                        Time of the Essence.  Time is of the essence with
regard to all payment obligations under this Note.

 

9.11                        Amendments.  This Note may not be modified or
amended except by a written agreement signed by the parties.

 

9.12                        Counterparts.  This Note may be executed in
counterparts, and all counterparts constitute but one and the same document.

 

10.                               Prior Note.  This Note amends, restates, and
replaces that certain a certain Promissory Note (Facility 1 - Revolving Line of
Credit Loan) in the original maximum principal amount of Fifteen Million and
No/100 Dollars ($15,000,000.00) dated as of May 16, 2007, executed by Borrower,
in favor of Bank (the “Prior Note”).  This Note supersedes the Prior Note as
such may have been amended from time to time prior to the date hereof, and any
credit outstanding thereunder shall be deemed to be outstanding under this Note.

 

5

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed and delivered this Note to Bank
as of the date first above written.

 

BORROWER:

 

INVENTURE FOODS, INC.,

Address for notices to Borrower:

a Delaware corporation

 

 

Inventure Foods, Inc.

 

 

5415 East High Street, Suite 350

By:

/s/ Steve Weinberger

 

Phoenix, AZ 85054

 

Steve Weinberger, Chief Financial Officer

 

Attention: Steve Weinberger

 

 

 

 

 

Tax I.D. #: 86-0786101

 

7

--------------------------------------------------------------------------------